DREYFUS PREMIER MUNICIPAL BOND FUND ARTICLES OF AMENDMENT DREYFUS PREMIER MUNICIPAL BOND FUND (the Trust), a business trust formed by an Agreement and Declaration of Trust dated June 4, 1986, as amended, pursuant to the laws of the Commonwealth of Massachusetts, hereby certifies to the Secretary of State of the Commonwealth of Massachusetts that: FIRST: The Agreement and Declaration of Trust of the Trust is hereby amended by striking out Article I, Section 1 and inserting in lieu thereof the following: Section 1. Name. This Trust shall be known as Dreyfus Municipal Bond Opportunity Fund. SECOND: The amendment to the Agreement and Declaration of Trust herein made was duly approved by at least a majority of the Trustees of the Trust at a meeting held on July 22, 2008 pursuant to Article IX, Section 8 of the Agreement and Declaration of Trust. IN WITNESS WHEREOF, Dreyfus Premier Municipal Bond Fund has caused these Articles to be signed in its name and on its behalf by the undersigned Trustees. DREYFUS PREMIER MUNICIPAL BOND FUND Joseph S. DiMartino, Trustee Clifford L. Alexander, Jr., Trustee David W. Burke, Trustee Peggy C. Davis, Trustee Diane Dunst, Trustee Ernest Kafka, Trustee Nathan Leventhal, Trustee Daniel Rose, Trustee Warren B. Rudman, Trustee STATE OF NEW YORK ) : ss.: COUNTY OF NEW YORK ) On this day of , 2008, before me personally came the above-named Trustees of the Trust, to me known, and known to me to be the persons described in and who executed the foregoing instrument, and who duly acknowledged to me that they had executed the same. Notary Public
